Citation Nr: 0943691	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for muscle spasms/low 
back disability. 

2.  Entitlement to a compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in December 2007.

The Board observes that the Veteran's December 2007 VA Form 9 
included the disability rating assigned to the Veteran's 
residuals prostate cancer status post TURP.  Subsequently, 
the Veteran clarified through a statement, received by VA in 
March 2009, that he no longer desired to appeal this issue.  
Thus, entitlement to a disability rating in excess of 20 
percent from October 2, 2008 for residuals prostate cancer 
status post TURP is not currently in appellate status.

The Veteran testified before the undersigned Veterans Law 
Judge during a video Board hearing in September 2009.  A 
transcript of this proceeding is associated with the claims 
file.

In September 2009, the Veteran submitted additional evidence 
along with a waiver of initial RO review.

The issue of entitlement to service connection for muscle 
spasms/low back disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's allergic rhinitis has not been shown to be 
productive of polyps, greater than 50 percent obstruction of 
both nasal passages or complete obstruction of one nasal 
passage.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6522 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2006.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, as well as information regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Nevertheless, the RO provided the 
appellant additional notice by a letter dated in July 2009 
(prior to an August 2009 supplemental statement of the case).  
The Board also notes that the United States Court of Appeals 
for the Federal Circuit recently vacated the holding of the 
Veteran's Court in Vazquez-Flores which required the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence.  Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and post-service 
treatment records are on file.  Furthermore, during the 
September 2009 Board hearing, the Veteran testified that all 
of his private medical records regarding rhinitis have been 
requested and sent to VA.  There is no indication of 
relevant, outstanding records which would support the 
Veteran's claim of entitlement to a compensable disability 
rating for allergic rhinitis.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in November 2006 and 
October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue of 
entitlement to a compensable disability rating for allergic 
rhinitis.  Thus, the Board finds that further examination is 
not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to a 
compensable disability rating for allergic rhinitis and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws & Regulations

Briefly, the Veteran contends that the evaluation currently 
assigned his allergic rhinitis does not accurately reflect 
the severity of that disorder.  A March 2007 rating decision 
granted service connection for allergic rhinitis and assigned 
a noncompensable disability rating under Diagnostic Code 
6522.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 6522 provides ratings for allergic rhinitis.  
Allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side is rated 10 percent 
disabling.  Allergic rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97. 

Factual Background and Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected allergic rhinitis warrants 
a higher disability rating.  Historically, service connection 
was established for the Veteran's allergic rhinitis in a 
March 2007 rating decision, at which time a noncompensable 
disability rating  was assigned (under Diagnostic Code 6522), 
effective May 16, 2006.

A private treatment record, dated in March 2004, states that 
the Veteran had clogged and congested nasal turbinates.  The 
Veteran was assessed as having allergic rhinitis.

The Veteran was afforded a VA examination in November 2006.  
During the examination, the Veteran reported taking a nasal 
spray once every two weeks, and that he only uses the 
medicine when his allergies are bothering him.  The Veteran's 
subjective complaints included a runny nose, sniffling, itchy 
eyes, and that his postnasal drip causes a cough.  The 
Veteran further reported that it was only in the spring and 
fall that his nose runs and that he has difficulty breathing 
through his nose.  The examiner stated that there was no 
evidence of chronic sinusitis and no periods of 
incapacitation.  Physical examination showed no evidence of 
allergic or vasomotor rhinitis, turbines were normal color, 
no obstruction, no nasal polyps were present, no bacterial 
rhinitis, and no evidence of granulomatous disease including 
rhinoscleroma.  The examiner found no current percent of 
obstruction, no tenderness, no purulent discharge, no 
crusting, and no evidence of sinusitis.  X-rays of the 
Veteran's sinuses (conducted in connection with the 
examination) showed that the frontal, sphenoid, and ethmoid 
sinuses were clear.  The examiner diagnosed the Veteran with 
allergic seasonal rhinitis, and slight maxillary sinusitis 
was shown on a current sinus x-ray, which primarily 
originates from the nose.

The Veteran was afforded a subsequent VA examination in 
October 2008.  During the examination, the Veteran reported 
that since service he has had intermittent rhinitis with 
remissions, and that his symptoms include chronic sneezing, a 
runny nose, itchy eyes, and a post nasal drip.  The Veteran 
reported receiving a yearly anti-allergy injection in the 
spring and fall among other medication.  The examiner stated 
that the Veteran's current rhinitis symptoms included nasal 
congestion, excess nasal mucous, itchy nose, watery eyes, and 
sneezing; there were no evidence of sinus disease or 
symptoms.  Physical examination showed no signs of nasal 
obstruction, no polyps, no septal deviation, no permanent 
hypertrophy of turbinates from bacterial rhinitis, no 
rhinoscleroma present, no evidence of Wegener's 
granulomatosis or granulomatous, and no tissue loss, scarring 
or deformity of the nose.  The examiner found that the 
Veteran's rhinitis did not affect his usual daily activities, 
and notes that he was not employed.  The examiner diagnosed 
the Veteran with seasonal allergic rhinitis, and found the 
disability to be stable.

During the September 2009 Board hearing, the Veteran 
testified that he receives allergy shots every six month for 
his allergic rhinitis, and that he has also been prescribed 
steroids (in the form of a pill) and an inhaler.  He further 
testified that he bought an air purifier.  The Veteran also 
testified that he suffers from nasal congestion or excess 
nasal mucus every day, and that it is twice as bad when the 
mulberry trees or aloe trees are blooming.

In September 2009, VA received a statement from the Veteran 
regarding his current treatment for his allergic rhinitis.  
His claimed treatment included taking Drixoral, Nasalcrom A, 
Nasonex, Claritin D, as well as receiving allergy shots and 
using saline, a juicer and an air purifier.

After reviewing the record, the Board finds that the 
Veteran's allergic rhinitis does not warrant a compensable 
disability rating.

The Board notes that the Veteran has not at any time shown 
manifestations that would warrant a compensable rating under 
38 C.F.R. § 4.97, Diagnostic Code 6522.  The Board finds that 
the medical findings on examination are quite detailed and 
clear, and simply do not show the degree of involvement to 
warrant a compensable rating.  Significantly, both the 
November 2006 and October 2008 VA examiners found no signs of 
nasal obstruction and no polyps.  Although the March 2004 
private treatment record states that the Veteran had clogged 
and congested nasal turbinates, the Board notes that the 
competent medical evidence does not show obstruction of both 
nasal passages or complete obstruction of one nasal passage, 
nor has the Veteran's allergic rhinitis been productive of 
polyps.  Thus, a compensable disability rating is not 
warranted.

In addition, staged ratings are not applicable, since at no 
point did the Veteran's allergic rhinitis approximate the 
criteria for a compensable rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered.  
38 CF.R. 3.321(b)(1).  However, there is no evidence that the 
service-connected rhinitis disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
rhinitis disability would appear to fit squarely within the 
applicable rating criteria.  As such, extraschedular 
consideration is not warranted.  Thun v. Peake, 22 Vet. App. 
111 (2008).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a higher rating.

In closing, the Veteran may always initiate a claim for an 
increased rating in the future if there is an increase in 
severity in his allergic rhinitis.


ORDER

Entitlement to a compensable disability rating for allergic 
rhinitis is not warranted.  To this extent, the appeal is 
denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for muscle spasms/low back disability.

The Veteran has offered multiple theories of entitlement.  As 
noted in a September 2005 VA treatment record, the Veteran 
stated that his back pain is related to the spinal anesthesia 
he received in connection with a hernia surgery.  However, 
the Board notes that in December 2007, the Veteran stated 
that he never claimed or intended to claim that his muscle 
spasms were caused by anesthesia administered during his 
hernia surgery.  In a statement received by VA in May 2007, 
the Veteran contended that his muscle spasms were related to 
long work hours, including prolonged tension and stress.  
During the September 2009 Board hearing, the Veteran 
testified that sitting and standing for long periods of time 
was hard on his back, and that his muscle spasms may be 
related to his Agent Orange exposure.

On file are VA and private medical records which document a 
current lower back disability.

In November 2006 and October 2008, the Veteran underwent VA 
medical examinations in connection with this appeal.  
Unfortunately, the Board finds that both of the examiner's 
opinions are inadequate.  In this regard, both examiners only 
offered opinions as to whether the Veteran's current muscle 
spasms/low back condition was related to the anesthetic 
administered during service.  Specifically, the examiner from 
the November 2006 VA examination stated (in a January 2007 
addendum) that it was less likely than not that the Veteran's 
current back condition was caused by or a result of the 
anesthesia administered during his umbilical repair in 
service, and that the Veteran's current back condition and 
any episodes of muscle spasm in service was less likely than 
not caused by or a result of the anesthesia during his 
umbilical repair in service.  The examiner from the October 
2008 VA examination stated that the Veteran's spinal 
condition was less likely than not caused by or a result of 
anesthetic administered during an operative procedure to 
repair his umbilical hernia in 1955.  Additionally, neither 
examiner discussed the Veteran's service treatment records 
from November 21, 1977 and November 23, 1977, which show that 
the Veteran complained of severe low back pain, that he was 
treated at a hospital for his condition, and that he was 
diagnosed with coccydynia.  Further action at the RO level is 
necessary to remedy these deficiencies.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board further observes that it appears the Veteran may 
have received additional treatment for his claimed muscle 
spasms/low back condition, and that the corresponding 
treatment records are not in the claims file.  In this 
regard, the Veteran testified during his September 2009 Board 
hearing that he received treatment for his back at the U.S. 
Public Health Service Hospital in Galveston, Texas.  Thus, it 
appears that the Veteran may have received relevant medical 
treatment while in service, that the associated treatment 
records are not in the claims file, and that the treatment 
records would be pertinent to his claim.  Although the claims 
file contains the Veteran's service medical records, further 
efforts should be undertaken to ensure that all such records 
have been obtained.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Therefore, the Board believes it reasonable to direct the RO 
to request and obtain any missing service treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the National 
Personnel Records Center to furnish all of 
the Veteran's service treatment records 
that are not already incorporated into the 
claims file.  The Board is particularly 
interested in treatment records from the 
U.S. Public Health Service Hospital in 
Galveston, Texas.

2.  The Veteran should then be scheduled 
for an appropriate VA examination to 
ascertain the nature and etiology of any 
current muscle spasms/low back disability.  
It is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any current 
muscle spasms/low back disability 
identified is at least as likely as not 
(i.e., 50% or higher degree of 
probability) etiologically related his 
active duty service or any incident 
therein (to specifically include the 
November 1977 treatment records which 
document a diagnosis of coccydynia).

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


